Citation Nr: 1625962	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-13 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to reentrance into a vocational rehabilitation services program under Chapter 31 of Title 38 of the United States Code.

(The claims for increase for degenerative joint disease of the right knee and for limitation of extension of the left knee are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1981 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination in January 2010 by the Department of Veterans Affairs (VA) Vocational Rehabilitation and Employment Division (VR&E) in Columbia, South Carolina.

This claim was previously before the Board in January 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The Veteran's electronic claims file has also been reviewed and considered accordingly, however, there was nothing further pertinent to the present adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Here, the Veteran's claim was previously remanded for the scheduling and provision of a Board hearing.  It was specifically noted that in the substantive appeal in April 2010, the Veteran requested a hearing before the Board.

However, it does not appear that the RO ever took steps to schedule the Veteran for a Board hearing.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

As such, the Veteran's claim must be returned to the RO so that a Board hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an electronic hearing before the Board in lieu of an in-person hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




